DeGrasse and Román, JJ.
dissent in a memorandum by Román, J., as follows: Since I believe that the majority misconstrues well settled law, applicable to motions to dismiss pursuant to CPLR 3211 (a) (7), I dissent.
This is an action for breach of an oral agreement, for unjust enrichment and for imposition of a constructive trust. The complaint alleges that plaintiffs transferred real property, located in Bronx County, to defendant Janet Thomas. It is further alleged that according to an oral agreement, Janet Thomas was to reconvey the property to plaintiffs. The complaint alleges that while Janet Thomas has owned the property she has not paid any bills associated therewith and that the bills have been in fact paid by plaintiffs. In support of her motion to dismiss the complaint, Janet Thomas submits an affidavit wherein she chronicles the extent of her relationship with plaintiff Sharon Thomas, averring that they met through a mutual friend. Thereafter, Janet Thomas joined a “partner” program, administered by Sharon Thomas, whereby she and others pooled their money for redistribution—in essence a communal method of saving money. In an affidavit submitted by Sharon Thomas, she confirms the extent of her relationship with Janet Thomas and further states that the transfer of the property to Janet Thomas was made with the understanding that it would be reconveyed to the plaintiffs.
When deciding a motion to dismiss a complaint, pursuant to CPLR 3211 (a) (7), all allegations in the complaint are deemed to be true (Sokoloff v Harriman Estates Dev. Corp., 96 NY2d 409, 414 [2001]; Cron v Hargro Fabrics, 91 NY2d 362, 366 [1998]). All reasonable inferences which can be drawn from the complaint and the allegations therein stated shall be resolved in favor of the plaintiff (id.). In opposition to such a motion, a plaintiff may submit affidavits to remedy defects in the complaint (CPLR 3211 [c]; Cron v Hargro Fabrics, 91 NY2d at 366; Leon v Martinez, 84 NY2d 83, 87-88 [1994]; Amaro v Gani *593Realty Corp., 60 AD3d 491, 492 [2009]). If an affidavit is submitted for that purpose, it should be given its most favorable intendment (Cron v Hargro Fabrics, 91 NY2d at 366).
A complaint seeking imposition of a constructive trust must allege “four elements ... (1) a confidential or fiduciary relationship, (2) a promise, express or implied, (3) a transfer in reliance thereon, and (4) unjust enrichment” (Panetta v Kelly, 17 AD3d 163, 165 [2005], lv dismissed 5 NY3d 783 [2005]; Crown Realty Co. v Crown Hgts. Jewish Community Council, 175 AD2d 151 [1991]).
Here, as the majority concedes, the complaint and plaintiffs’ papers in opposition to the motion to dismiss are bereft of any assertions as to the existence of either a confidential or a fiduciary relationship. A liberal reading of the complaint and Sharon Thomas’s affidavit evinces that at best, Janet Thomas and the plaintiffs were acquaintances, bound together by the instant transaction and an unrelated savings program. No reading of the complaint or Sharon Thomas’s affidavit shows that the relationship was one of trust and confidence, the hallmark of a confidential or a fiduciary relationship (see Sharp v Kosmalski, 40 NY2d 119, 121-122 [1976]).
Accordingly, plaintiffs fail to state a cause of action for constructive trust, the only cause of action they address on appeal. To the extent that the majority comes to a different conclusion, it does so by misconstruing the applicable law.
While a plaintiff can cure pleading defects by submitting an affidavit, it does not follow that any such defects in a plaintiffs pleadings can be cured by a defendant’s submissions, affidavit or otherwise. Here the majority finds that the existence of a confidential relationship by virtue of an affidavit submitted by Janet Thomas in support of her motion to dismiss the complaint. While the majority’s position finds some support in Rovello v Orofino Realty Co. (40 NY2d 633 [1976]), where the court held that affidavits can be used to correct pleading defects in a complaint, without ever stating whose affidavits could be so considered, in Leon and then again in Cron, the Court of Appeals, while citing Rovello, nevertheless implicitly narrowed the holding in Rovello, stating that “[i]n opposition to such a motion [one pursuant to CPLR 3211], a plaintiff may submit affidavits ‘to remedy defects in the complaint’ and ‘preserve inartfully pleaded, but potentially meritorious claims’ ” (Cron v Hargro Fabrics, 91 NY2d at 366, quoting Rovello v Orofino Realty Co., 40 NY2d at 635-636 [emphasis added]). Thus, it is only a plaintiffs affidavit which can be used to remedy a defect in the complaint (id.; see Leon v Martinez, 84 NY2d at 88; Amaro *594v Gani Realty Corp., 60 AD3d at 492; see also Fitzgerald v Federal Signal Corp., 63 AD3d 994, 995 [2009]).
Therefore, to the extent that Janet Thomas’s affidavit alludes to what the majority characterizes as a confidential relationship, this does not avail plaintiffs and cannot cure the defect in plaintiffs’ complaint. The use of an affidavit in this manner is simply not supported by law. Moreover, the majority assumes that Janet Thomas’s affidavit, pleads the existence of a confidential or fiduciary relationship, and I do not believe that it does.